UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4614



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SAUL GARCIA-BENITEZ, a/k/a Mario,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00046-gec)


Submitted:   March 21, 2008                 Decided:   April 10, 2008


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roland M. L. Santos, Harrisonburg, Virginia, for Appellant. John
L. Brownlee, United States Attorney, Donald R. Wolthuis, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          With the assistance of an interpreter, Saul Garcia-

Benitez pled guilty to distribution of fifty grams or more of crack

cocaine and possession of a firearm during or in relation to a drug

trafficking crime.   On appeal, he alleges that the district court

failed to allow him to fully allocute prior to sentencing him, in

violation of Fed. R. Crim. P. 32.     For the reasons that follow, we

affirm.

          Because Garcia-Benitez did not raise this claim below,

our review is for plain error.    See Fed. R. Crim. P. 52(b); United

States v. Olano, 507 U.S. 725, 731-32 (1993) (providing standard).

The record reveals that Garcia-Benitez was invited to personally

address the court prior to sentencing, and did so.       There is no

indication that the district court “cut him off,” as he claims in

his brief, or otherwise prevented him from speaking as much as he

desired prior to imposition of the sentence.       Accordingly, this

claim fails.   We therefore affirm.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 - 2 -